Title: Estimate of Enemy in New York, February 1782
From: Washington, George
To: 


                  
                     
                        February 1782
                     
                  
                  Estimate of Enemy force in New York & its Dependencies with the disposition of it, February 1782
                  PostsCorpsStrengthYork IslandGarrison of the City40th British Regiment2001 Battalion Hessians2002 Battns Hessian Grenadr1100   1500Fort Knyphausen2 Battns Hessians 400 ea.       800Near Fort Knyphausen37th British Regiment3001 Battn Hessians350 650Morris’s HouseArnolds Amn Legion 180 Hand 100 Infanry280Arnolds Barracks2 Battalions Hessians 700Greenwich42d British—2Battalns               700  4630Long IslandJamaica2 Battns BritishGrenadrs800Ludlows Batn D’Lancys Brig.       800Flushing Fly38th Regimt British300 54th  Do      Do 400Robinson Loyal Amn R.200900NewtownColo. Thompson KingsAm. D.                 200Westbury17th Dragoons Hone & F.  200Hessian Yagers350550Hallets CoveHessians comd. by C: Emek700BrooklineLoyal Forresters 50   3200Staten IsldFlagg Staff57 British Regiment350Buskirks200550RichmondD’Lanceys—late Barter230Paulus hook22d British Regiment300100 B. light & lco Hesi. 200500  1280  9110
                  
                  
                  Remarks.
                  It is a doubt whether the Hessians commanded by Emerick are Regimented—They consist of Recruits that came the last summer.
                  The greater part of the Pensicola Garrison are draughted into other B: Regiments.
                  It is said by some that there are 4 Battns Hessian Grenadiers—but, be this as it may, it is certain that the total number of them does not exceed 1100.
                  The deserters brought to New York in the Bonetta were draughted into Arnolds & Thompsons Corps.
                  Great desertions from Delancys Regt have taken place since this estimation was made.
                  
               